Citation Nr: 0923379	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-14 926	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in New York, 
New York


THE ISSUES

 Entitlement to an effective date earlier than March 29, 1999 
for the grant of a 100 percent rating for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
November 1968.

This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veteran s Affairs (VA) which, in pertinent part, awarded the 
Veteran  a total disability rating for his service-connected 
PTSD.  An effective date of March 29, 1999, was assigned.

The October 2003 rating decision also denied entitlement to 
special monthly compensation based upon aid and attendance.  
The Veteran indicated in his June 2004 notice of disagreement 
(NOD) that he was seeking an earlier effective date for his 
PTSD disability evaluation and that he was withdrawing any 
"pending claims or appeals."  Therefore, only the Veteran's 
PTSD disability rating earlier effective date claim is before 
the Board for its consideration.


FINDINGS OF FACT

1.  A 50 percent rating for PTSD was confirmed in an 
unappealed rating decision issued in May 1992.

2.  An informal claim for increase was received on June 16, 
1995.

3.  The Veteran met the criteria for a 100 percent rating for 
PTSD at the time of the June 16, 1995 informal claim and for 
more than one year prior to that date.



CONCLUSION OF LAW

The criteria for an effective date of June 16, 1995, for the 
award of a 100 percent rating for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran s Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The United States Court of Appeals for Veteran s Claims 
(Court) has held that VCAA notice is not required for appeals 
arising from downstream elements of a claim (such as an 
effective date).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
prejudice in this case.

Regarding VA's duty to assist the Veteran with his claim, all 
pertinent and identified records have been obtained, 
including service treatment records and VA treatment records.  
The Veteran has received necessary examinations.  The Veteran 
has indicated that there is no outstanding evidence to be 
submitted. Therefore, the duty to assist has been met, and 
the Board will proceed with adjudication of the appeal.

Earlier Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110, 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date. 
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello 
v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim. See 38 C.F.R. § 
3.155(a) (2008).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a) 

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2008), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.

A 70 percent evaluation is warranted for PTSD if the Veteran  
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  DC 9411.

A 100 percent evaluation is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  A GAF score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  DSM-
IV; 38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Factual Background


The Veteran underwent VA in-patient substance abuse treatment 
in May 1984.

A September 1985 letter from the Veteran's minister indicates 
that the Veteran had been afraid to come to church since 
Vietnam and that he was now "abusive, non-caring and non-
responsive."  He also described the Veteran as a "very 
troubled young man."

A November 1985 VA treatment note indicates that the Veteran  
was receiving treatment for PTSD with acute depressive and 
anxiety features and that this condition rendered him 
unemployable.

The Veteran reported sleep difficulties, uncontrollable 
anger, nervousness, hypervigilance and nightmares about 
Vietnam in a March 1986 VA examination.  He reported that he 
was undergoing his second divorce due to intermittent 
domestic violence, that he had lost his job and that he could 
not "handle the aggravation."  Homicidal or suicidal 
ideations were not present.  Diagnoses of PTSD and mixed 
personality disorder due to his war experiences were made.

A June 1986 VA treatment note indicates that the Veteran had 
been diagnosed with PTSD and was unemployable.

Service connection for PTSD was awarded in a November 1986 
rating decision, and an initial disability evaluation of 10 
percent was assigned, effective November 20, 1984.  The 
Veteran appealed this decision, and a March 1988 Board 
decision increased this disability rating to 50 percent.  The 
RO made the 50 percent rating effective from the effective 
date of service connection.

A January 1989 VA hospital admission summary indicates that 
the Veteran was admitted following his reports of "feeling 
out of control" and abusing his wife.  He was noted to be 
alert, oriented, with fair insight and judgment.  Homicidal 
or suicidal ideations and auditory or visual hallucinations 
were denied.  Nightmares and sleep disturbances were 
reported.  The Veteran reported spending most of his time 
with his infant daughter.

The Veteran filed a claim for an increased PTSD disability 
rating in January 1989, and filed a claim seeking a temporary 
total disability rating for his recent hospitalization for 
PTSD treatment.  A March 1989 rating decision granted a 
temporary total disability rating for hospitalization from 
January 1 to February 28, 1989, but confirmed the 50 percent 
rating as of March 1, 1989.

A January 1992 VA psychiatric examination reflected the 
Veteran's reports of feeling tense and hypervigilant since 
service and his feeling that he has "lost some human values 
and feelings for people."  He reported being divorced twice, 
that he attempted to "maim or kill both wives" on different 
occasions and that he tended to lose control of his temper 
rapidly when there were disagreements.  He reported living a 
solitary life, and that he did not date or have contact with 
his siblings.  The Veteran stated that he has been unemployed 
since 1981, that he felt "trapped" while working and that 
he felt "murderous" feelings towards his co-workers.  
Insomnia, nightmares, and flashbacks, as well as suicidal and 
homicidal ideations were reported.  The Veteran was noted to 
be oriented, with his cognition and memory grossly intact, 
with impaired judgment and insight.  Diagnoses of PTSD and 
psychoactive substance abuse disorder were made.  The 
examiner founder the Veteran to have a severe disability and 
to be unemployable.

In May 1992, the RO denied entitlement to an increased rating 
for PTSD.  The Veteran was notified of this decision by a 
letter issued in June 1992.

There was no subsequent communication from the Veteran or his 
representative, or report of treatment for PTSD until June 
16, 1995, when a VA progress note indicates the Veteran was 
seen with a complaint of increased stress and requested an 
evaluation and treatment.

A June 1997 VA treatment note indicates that the Veteran 
reported sleep difficulties and social isolation.  He 
reported that people, except for senior citizens, aggravated 
him and that he socialized with a group of World War II 
Veteran s.  He also indicated that his wife of four years 
preferred to be around people.

A January 1999 VA psychiatric treatment note indicates that 
the Veteran had a history of PTSD and drug dependence, and 
includes a diagnosis of PTSD.  No other relevant information 
was provided.

A February 1999 VA treatment note indicates that the Veteran 
had presented for treatment complaining of worsening PTSD 
symptoms.  He stated that he was having difficulty sleeping, 
that he had "lost three wives due to his condition" and 
denied suicidal or homicidal ideations.  When asked why the 
Veteran  felt his condition had worsened, the Veteran  stated 
that he "had problems and [didn't] have time to be jerked 
around" and left without receiving treatment.

In a letter to President Clinton dated in May 1999, the 
Veteran discussed problems with his VA benefits.  In June 
1999, the Veteran was advised that the letter had been 
referred to VA.

Subsequent VA treatment notes indicate that the Veteran 
received psychiatric treatment approximately once per month.

An October 1999 VA psychiatric examination reflected the 
Veteran 's reports of feeling "okay" when alone but having 
a "problem" when he was around other people.  He reported 
being married three times and that he lived with his third 
wife of "nine or ten years" and two children.  He remained 
in contact with his additional four children from previous 
marriages but reported strained relationships with his 
siblings.  The Veteran  was unemployed and stated that he had 
resigned from the post office about 12 years previously due 
to difficulties getting along with his co-workers and 
supervisors.  He reported spending most of his day watching 
television.  

The Veteran also reported in this October 1999 examination 
that he had been under VA psychiatric treatment "for over a 
year" and that he attends individual psychotherapy sessions 
twice weekly.  He also reported being under psychiatric 
treatment and taking medication "on and off" for 20 years, 
and having been hospitalized for anger and depression on five 
or six occasions.

The October 1999 examiner noted that the Veteran was dressed 
neatly, and was alert and cooperative.  Difficulty sleeping, 
nightmares, hypervigilance, paranoid delusions, avoidance of 
crowds, low energy and feeling "poorly about himself" were 
reported.  Auditory or visual hallucinations were denied.  He 
reported contemplating suicide but denied present suicidal 
intent.  

Following this examination, diagnoses of PTSD, dysthymia and 
a personality disorder, not otherwise specified were made.  A 
GAF score of 50 was assigned.  The examiner opined that the 
Veteran suffered from "moderate to severe psychiatric 
incapacity" and that he would "likely have difficulty with 
interpersonal relationships if employed."


Analysis

The Veteran contends that he is entitled to an effective date 
in 1984 or 1985 for the 100 percent rating for PTSD on the 
basis that he has been found to be unemployable since that 
time.

The effective date for an increased disability compensation 
claim is the date of receipt of the claim unless it is 
factually ascertainable that an increase occurred in the year 
prior to the claim's receipt.  Harper, 38 C.F.R. § 
3.400(o)(2).

Prior rating decisions assigning a disability evaluation 
become final unless a timely appeal is submitted or clear and 
unmistakable error (CUE) is demonstrated.  Leonard v. 
Nicholson, 405 F.3d 1333, 1335-6 (Fed. Cir. 2005).

In this case, the 50 percent rating was assigned in a 1988 
Board decision and affirmed in subsequent unappealed rating 
decisions, most recently in May 1992.  While the Veteran and 
his representative have argued that the evidence supported 
the grant of a 100 percent rating prior to these decisions, 
there has been no allegation that they involved CUE, that is, 
there has been no specific allegation that the decisions 
failed to consider the correct law and facts as they then 
existed.  Russell v. Principi, 3 Vet. App. 310 (1992).  

Because a notice of disagreement was not received within one 
year of the May 1992 decision denying entitlement to a rating 
in excess of 50 percent, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The earliest possible effective date for 
the increase could be the date of claim to reopen the claim 
for increase.  Leonard.

March 29, 1999, has been recognized as the date of claim; 
however, treatment records can constitute an informal claim 
for an increased rating, and in the case of VA treatment 
records, the date of such treatment will be deemed the date 
of claim.  38 C.F.R. 3.157 (2008).  The initial report of 
treatment following the May 1992 final denial was on June 16, 
1995, when the Veteran reported an increase in his 
disability.  

The June 1995 VA treatment record meets the criteria for an 
informal claim to reopen.  At that time, there was evidence 
that PTSD caused the Veteran to be unemployable, and that the 
disability was severe.  Under rating criteria in effect prior 
to November 1996, a 100 percent rating was warranted for a 
psychiatric disability, if the disability rendered a claimant 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (1996).   Although, there was evidence that the 
Veteran  had been found unemployable on the basis of a 
combination of service connected and non-service connected 
conditions, no mental health professional had found the 
unemployability to be attributable to non-service connected 
conditions, and there was some evidence that PTSD alone 
caused him to be unemployable.  Resolving reasonable doubt in 
his favor, the unemployability was attributable to the 
service connected PTSD.  Hence, the criteria for a 100 
percent rating were met on June 16, 1995.  

As the Veteran and his representative acknowledge, this level 
of disability had been present for more than one year prior 
to the June 16, 1995 claim.  A 100 percent rating could not, 
therefore, be awarded effective in the year prior to June 16, 
1995.  Harper.

Accordingly, an effective date of June 16, 1995 for the grant 
of a 100 percent rating for PTSD is warranted.  The Board 
finds no legal basis for granting an effective date earlier 
than June 16, 1995.


ORDER

Entitlement to an effective date of June 16, 1995 for the 
grant of a 100 percent rating for PTSD is granted.


______________________________________________
Mark D. Hindin
Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


